Citation Nr: 0724849	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-21 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
leukocytoclastic vasculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1996 to February 
2004.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that granted service connection 
for leukocytoclastic vasculitis.  A 10 percent evaluation was 
assigned for this disability, effective February 4, 2004, the 
day after the date of separation from active service.  The RO 
in Phoenix, Arizona, currently has jurisdiction over the 
case.
  

FINDING OF FACT

The veteran's leukocytoclastic vasculitis has not resulted in 
four or more recurrent debilitating episodes during a twelve 
month period. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
leukocytoclastic vasculitis have not been met.  38 U.S.C.A. § 
1155 (West 2006); 38 C.F.R. § 4.118, Diagnostic Code 7826 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
October 2003, April 2005, and March 2006.  The October 2003 
letter was provided to the veteran prior to the initial 
adjudication by the RO in July 2004.  This letter informed 
the veteran of the requirements of a successful service 
connection claim, and of his and VA's respective duties in 
obtaining evidence.  He was asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The March 2006 letter provided the veteran with 
notice as to assignment of effective dates and disability 
ratings.  

Although notice as to assignment of effective dates and 
disability ratings did not precede the initial adjudication, 
the veteran has not been prejudiced by this timing defect.  
With regard to notice of disability ratings, the veteran has 
demonstrated that he has actual knowledge of the rating 
criteria applicable to his disability and that he understands 
the requirements for a higher disability rating.  In his June 
2005 substantive appeal, he argued that the RO incorrectly 
rated his leukocytoclastic vasculitis under the criteria 
specified in Diagnostic Code 7806 of the C.F.R.  He argued 
that the more appropriate criteria were found in Diagnostic 
Code 7826 and that VA should consider that he was treated 
with prednisone for this disability.  In May 2007, the 
veteran's representative provided additional argument to this 
effect.  Because the veteran has demonstrated considerable 
knowledge regarding assignment of disability ratings for his 
leukocytoclastic vasculitis, he cannot be prejudiced by the 
lack of pre-initial adjudication notice.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (the fairness 
of an adjudication is not affected by a defect in VCAA notice 
where the veteran demonstrates actual knowledge of that which 
the notice was intended to provide).

As to the timing of the notice regarding assignment of 
effective dates, no prejudice to the veteran can result 
because the RO has already assigned an effective date the day 
after the date the veteran was separated from active service.  
An earlier effective date is prohibited by law.  Id.; see 
also 38 U.S.C.A. § 5110.  As the Board is denying this 
appeal, any question regarding assignment of an effective 
date pursuant to the Board's actions is moot.  

Service medical records are associated with the claims file, 
as are records and reports from VA health treatment 
providers.  In November 2003, the veteran submitted a VA Form 
21- 4142, Authorization and Consent to Release Information to 
the Department to Veterans Affairs, seeking VA assistance in 
obtaining medical treatment records from Dr. Shockey along 
with a post procedure instruction sheet from the Springhill 
Surgery Center.  The RO requested records of treatment from 
this source in January 2004 and no records were forthcoming.  
That same month, the RO informed the veteran that these 
records had been requested but that it was ultimately his 
responsibility to insure that VA received the evidence.  In a 
proposed rating decision, dated in December 2003, the RO 
listed the evidence relied on in rendering the proposed 
decision and did not list evidence from this source.  
Similarly, the June 2005 statement of the case and the 
October 2005 supplemental statement of the case listed 
evidence relied on by the RO, and were absent for evidence 
from Dr. Schockey.  Further, the veteran was provided a copy 
of his claims folder in August 2004 which was absent for 
evidence from Dr. Schockey.  Therefore, the veteran was on 
notice that this evidence had not been obtained and that it 
was his responsibility to obtain the evidence.  See Letter 
from RO, dated January 2, 2004.  VA has properly discharged 
its duty to assist in this matter.  

VA afforded the veteran a medical examination of his skin in 
November 2003.  Given the nature of the rating criteria 
applicable to this claim and the association with the claims 
file of all VA treatment records, no further examination is 
required to make a decision on this claim.  In this regard, a 
higher rating depends upon the type of treatment rendered for 
his leukocytoclastic vasculitis and whether he has had 
debilitating episodes of this disability, evidence that is 
more appropriately gleaned from treatment records than from 
an isolated examination.  The veteran has had ample 
opportunity and notice to submit this type of evidence.  
Therefore, an additional examination is not necessary in this 
case.  

For the reasons stated above, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Increased Rating

Service connection for leukocytoclastic vasculitis was 
established by rating decision effective in July 2004.  A 10 
percent evaluation was assigned for this disability, 
effective February 4, 2004, the day after the date of 
separation from active service.  

This claim for an evaluation in excess of 10 percent for 
leukocytoclastic vasculitis originated from the RO decision 
that granted service connection for that disability.  The 
claim therefore stems from the initial rating assigned to 
this disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

38 C.F.R. § 4.118, Diagnostic Code 7826 provides for ratings 
of primary cutaneous vasculitis.  A 60 percent rating is 
warranted where there are recurrent debilitating episodes 
occurring at least four times during the past twelve months 
despite continuous immuno-suppressive therapy.  Id.  A 30 
percent rating is warranted where there are recurrent 
debilitating episodes occurring at least four times during 
the past twelve months, and requiring intermittent systemic 
immunosuprressive therapy for control.  Id.  A 10 percent 
rating is warranted where there are recurrent episodes 
occurring one to three times during the past twelve months, 
and requiring intermittent systemic immunosuppressive therapy 
for control.  Id.  

Diagnostic Code 7826 also directs VA to rate vasculitis as 
disfigurement of the head, face or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804,  or 
7805), depending upon the predominant disability.  No 
evidence of record shows that the veteran's leukocytoclastic 
vasculitis results in scars or affects his face, neck, or 
head.  Rather, the predominant feature of the disability has 
been skin abnormalities of other than the head, face, or 
neck, and fatigue.  Therefore, his disability is more 
appropriately rated under Diagnostic Code 7826.  

Leukocytoclastic vasculitis was first diagnosed and 
extensively treated during the veteran's service.  
Prednisone, a corticosteroid with immunosuppressive 
properties, was prescribed beginning in September 1999.  A 
report from April 2000 shows that the only reported symptom 
was recurrent purpura over his lower extremities.  Beginning 
in the year 2000, the veteran was treated with cholchicine as 
well as prednisone.  These records also show that by April 
2002, the veteran consistently complained of fatigue, which 
was attributed in part to his leukocytoclastic vasculitis.  
In May 2003, the veteran was prescribed Imuran, an 
immunosuppressive drug, as well as continued prescription of 
prednisone to treat flare-ups of his leukocytoclastic 
vasculitis.  In October 2003, he complained of difficulty 
doing his job because of swollen ankles and pain resulting 
from wearing boots, which he attributed to his 
leukocytoclastic vasculitis.

Service medical records do not indicate that the veteran was 
unable to go about his daily activities or was ever placed on 
light duty because of this disability.  There is no evidence 
that his outbreaks of leukocytoclastic vasculitis were 
debilitating.  

A VA general medical examination report, dated in November 
2003, described the history of the veteran's leukocytoclastic 
vasculitis and included in the diagnosis that he was being 
treated with immunosuppressive therapy for this disease.  

VA outpatient clinic notes from May 2004 recorded the 
veteran's complaints of painful leukocytoclastic vasculitis 
and low mood in response to his illness, but reported that 
the veteran was functioning well.  Notes from the following 
month recorded the veteran's reports of pain and 
psychological problems associated with his inability to 
participate in sports due to this disability.  Rheumatology 
notes indicated that the veteran suffered severe pain of the 
fingertips whenever petechiae were present and thus limited 
the use of his hands at those times.  He continued to have 
outbreaks of leukocytoclastic vasculitis through the 
remainder of 2004.  In October 2004, he reported stiff joints 
and reported that dizziness and difficulty concentrating 
impaired his efforts as a full time student.  Clinical 
assessment at this time was the dizziness and visual symptoms 
were due to multiple sclerosis vs. vasculitis vs. systemic 
lupus erythematosus.  A November 2004 VA clinic note reported 
a recent outbreak of this condition and treatment with 
prednisone.  The veteran has been primarily treated with 
dapsone since service, although treatment with prednisone 
continued as recently as June 2005.  

While this evidence shows the veteran to have been treated 
with immunosuppressive drugs, namely prednisone and Imuran, 
no evidence of record shows that his outbreaks of 
leukocytoclastic vasculitis are debilitating.  The Board does 
not find his complaints of pain, painful fingertips, fatigue, 
joint problems, or difficulty concentrating to constitute 
debilitating episodes of leukocytoclastic vasculitis.  
Although the veteran undoubtedly suffers from symptoms of 
this disease, the reported symptoms since service are 
essentially skin outbreaks and pain.  Even during service, 
when his reported symptoms more frequently included fatigue, 
there is no evidence to indicate that the fatigue was 
debilitating.  The veteran is also service connected for a 
psychological disorder and his psychological symptoms are 
more appropriately considered under criteria for that 
disability; the evaluation of which is not currently on 
appeal.  

Absent a finding that the veteran suffers from debilitating 
episodes of his leukocytoclastic vasculitis, a rating higher 
than 10 percent is not warranted.  Therefore, his claim must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
leukocytoclastic vasculitis is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


